OPINION
Defendant-appellant, Robert Jewell, was charged with domestic violence in violation of R.C. 2919.25(A). Following a bench trial in Butler County Area Court, appellant was found guilty of disorderly conduct, a fourth-degree misdemeanor, contrary to R.C.2917.11. Appellant was sentenced of record and appeals, claiming the trial court erred in finding him guilty of a fourth-degree misdemeanor offense.
Appellant's assignment of error is well-taken. This court has held that disorderly conduct as a fourth-degree misdemeanor is not a lesser included offense of domestic violence. State v. Burgess (1992), 79 Ohio App. 3d 584, 587. Disorderly conduct as a minor misdemeanor is a lesser included offense of domestic violence. Id. at 588.
We accordingly reverse the trial court's judgment finding appellant guilty of a fourth-degree misdemeanor disorderly conduct and enter judgment finding appellant guilty of disorderly conduct as a minor misdemeanor offense. Id. See, also, State v. Harris (1996), 109 Ohio App. 3d 873. This case is remanded to the trial court with directions to enter an appropriate sentence for a minor misdemeanor disorderly conduct offense. Id.
Judgment reversed and modified and cause remanded.
KOEHLER and POWELL, JJ., concur.